Citation Nr: 1618081	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-31 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right leg disorder.

4.  Entitlement to service connection for a right hip disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1963 to September 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated May 2008 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).

In this case, the Veteran's claim for service connection for a right leg and right hip disability were previously treated as one appeal, claim for service connection for a right leg disorder, by the RO. However, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Throughout the period on appeal, the Veteran has asserted both symptoms of pain shooting down his right leg and separate symptoms of pain in his right hip due to his altered gait.  Accordingly, the Board has recharacterized this issue as two separate appeals, entitlement to service connection for a right leg disorder and entitlement to service connection for a right hip disorder.  Because the RO has already addressed both sets of symptoms in the rating decision and statement of the case issued below, there is no harm to the Veteran in this recharacterization.

In July 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

All four of the Veteran's appeals are intertwined with further development ongoing at the AOJ, and therefore require remand for further AOJ adjudication.

First, the Veteran has claimed a right leg and right hip disability secondary to his service-connected back disability.  In February 2016, during the pendency of this appeal, he then filed a subsequent, separate claim for right-sided sciatica and radicular pain.  The Veteran was provided with a VA examination regarding this issue in March 2016, and he also provided a relevant private medical opinion.  Because the Veteran's separate, new claim would impact his current claims for service connection for a right leg and right hip disability on a secondary basis, remand is required for initial AOJ adjudication of his new claim, and consideration of all relevant new evidence.

Second, the Veteran's claim for service connection for bilateral hearing loss is also remanded.  While this appeal was pending, the Veteran filed another claim for service connection for hearing loss and tinnitus and was provided with an additional VA examination regarding these issues in April 2016.  This examination has not yet been initially considered by the AOJ.  However, review of the examination reflects that, like the prior February 2008 and February 2013 VA examinations, the examiner provided a negative opinion based, at least in part, on the Veteran's normal hearing at separation from active duty service.  However, the results reflected in his August 1966 separation examination were noted consistent with the old American Standards Association (ASA) standards.  Effective November 1, 1967, all hearing evaluation was measured consistent with the International Standards Organization (ISO)-the American National Standards Institute (ANSI) standards.  


When converting his August 1966 separation examination results to ISO standards, the results show he had a hearing threshold of 25 decibels at 3,000 hertz in his right ear.  The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Accordingly, the results of the Veteran's audiometric testing conducted at separation suggest some degree of hearing loss in his right ear once converted to ISO standards.  Therefore, an additional VA examiner's opinion is required to consider the loss of hearing acuity reflected at separation.

Finally, the Veteran is also seeking service connection for tinnitus.  The claims file includes several opinions suggesting the etiology of the Veteran's tinnitus is the same as that of his hearing loss.  Accordingly, entitlement to service connection for tinnitus must also be remanded as an intertwined issue.

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the April 2016 VA examiner, if available, or to an equally as qualified medical professional.  The examiner is asked to answer the following questions, and to provide a complete rationale for any opinion expressed.

a)  Is it as likely as not (50 percent or greater) that the Veteran's current hearing loss disability began during, or was otherwise caused by, his active duty service, including his loud noise exposure therein?

b)  Is it as likely as not (50 percent or greater) that the Veteran's tinnitus began during, or was otherwise caused by, his active duty service, or was caused or aggravated (permanently increased in severity) by his hearing loss?

In answering these questions, the examiner is asked to specifically consider the audiometric results of the Veteran's August 1966 separation examination when converted to ASA standards, the results of his November 1978 enlistment examination for the Army Reserves, and the September 1996 private records suggesting his hearing loss rapidly decreased in 1991.

2.  Adjudicate the Veteran's separate claim for service connection for right-sided sciatic and radicular pain considering all evidence in the claims file.

3.  After completing the foregoing, readjudicate all four appeals considering all the evidence of record.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

